Citation Nr: 1503736	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-13 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the UHHS Memorial Hospital of Geneva (Geneva Medical Center), for emergency room treatment received on September 13, 2009.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs Medical Center (VAMC) in Erie, Pennsylvania which disapproved the appellant's claim for reimbursement or payment for the cost of private medical services provided to the appellant at the UHHS Memorial Hospital of Geneva (Geneva Medical Center), for emergency room treatment received on September 13, 2009.  


FINDINGS OF FACT

1.  Service connection has not been established for any of the Veteran's disabilities.  

2.  On September 13, 2009, the Veteran received private care and services for neck pain from the Geneva Medical Center.

3.  The medical care that the Veteran received on September 13, 2009 was not preauthorized by VA and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

4.  A VA facility was feasibly available at the time the Veteran received private medical care on September 13, 2009.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at the Geneva Medical Center on September 13, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The VCAA, with its expanded duties, is not applicable to cases involving the payment or reimbursement of unauthorized medical expenses, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124 (2014), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2014).

In this case, the appellant was informed of the reasons for the denial of the claim in a letter provided to him in October 2009.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

The Veteran's claim was denied on the basis that his emergency room treatment on September 13, 2009 did not meet the definition of "emergent" and VA facilities were deemed "feasibly available" at the time of the unauthorized treatment.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for treatment obtained on September 13, 2009.  38 U.S.C.A. § 1703(a) (West 2014); see also 38 C.F.R. § 17.54 (2014).  

The law provides that, in connection with its statutory obligation to provide medical services to an appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).

The admission of a service member to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VA O.G.C. Prec. Op. No. 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).  In the present case, the appellant has not indicated that he attempted to obtain prior authorization from VA for the private treatment he received on September 13, 2009.  

Moreover, there is nothing in the appellant's VA records which would suggest or insinuate that VA personnel authorized the financial expenditure associated with private fee basis treatment.  That is, there is no note or entry that would indicate that VA personnel told the appellant that the VA would reimburse him or pay the private care provider for any treatment received on September 13, 2009.  In other words, the record does not show that the VA gave proper authorization for VA payment of the private medical expenses he incurred while seeking emergency treatment at Geneva Medical Center.  Regrettably, there is no indication that VA provided authorization for the private medical treatment received pursuant to 38 C.F.R. § 17.54 (2014).  Therefore, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

The second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary "may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment."  Malone v. Gober, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disorders associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; or,
(4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. 
§ Chapter 31 (West 2014) and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j) (2014); 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2014).  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  In fact, the Board would note that the appellant did not, at the time of the treatment, have a disability that had been found to be service connected.  Moreover, the Board finds that at the time of the hospitalization, the appellant did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2014).  As such, relief pursuant to this statute is not available to the appellant.

Next, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1002 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions:  (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;  (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;  (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;  (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran;  (5) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;  (6) The veteran is financially liable to the non-VA provider of the emergency treatment;  (7) The veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;  (8) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and  (9) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 , which applies primarily to emergency treatment for a service-connected disability.  38 U.S.C.A. § 1725 (West 2104); 38 C.F.R. § 17.1002 (2014).

Under the statutory provision of 38 U.S.C.A. §§ 1725 and 1728, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c); 38 C.F.R. § 17.1002.  

Congress has amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Upon reviewing the evidence, the Board concludes that the appellant does not, regrettably, satisfy the elements of the Millennium Act as in effect prior to the February 2010 amendment or thereafter.  

Initially, the Board finds that the evidence fails to show that the treatment at issue was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Even though the Veteran reported that the pain was so bad he could not turn his head to one side, the medical records show that the Veteran had been complaining of acute neck pain for two days prior to his arrival at Geneva Medical Center.  While the Veteran maintains that the pain was getting progressively worse to the point where he just could not take it anymore, there is no indication in the record that he thought the pain was hazardous to his life or health.  As such, the preponderance of the evidence is against finding that the emergency room treatment on September 13, 2009, was for a medical emergency.

Also, the evidence fails to show that VA facilities were not feasibly available.  Review of the record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  "Feasibly available" is not defined in the relevant statutes or regulation.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c). 

The Board acknowledges the Veteran's reports that the nearest VAMC was 20 miles away, while the private facility was the closest to his house; however, he has not provided evidence to support infeasibility other than to state that he does not own a car.  He did not indicate that there was no other form of transportation, or that he would have been refused care at the VAMC.  While he sought emergency treatment on a weekend, there is no indication that he could not have been treated on an urgent basis at the Erie, Pennsylvania, VA Medical Center.  In this case the evidence does not show that VA medical facilities were not available or that use of such was infeasible. 

Therefore, the Board must find that treatment provided to the Veteran on September 13, 2009, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120(b)(c).  See also 38 U.S.C.A. § 1728 .

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Therefore, the criteria for entitlement to reimbursement for the reasonable value of treatment received at the emergency room of Geneva Medical Center on September 13, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-08 (2014).  The benefit sought on appeal is denied.  


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Geneva Medical Center for emergency room treatment on September 13, 2009, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


